OPINION 0E THE COURT BY
ALLEN, C. J.
The defendant in this case was indicted for the murder of one Koukou, in which the jury, on the 16th day of September, rendered a verdict of guilty. On the day following, the defendant’s counsel excepted to said verdict by reason of the -alleged relationship of a juror to said Koukou.
It appears by the affidavit of J. A. Nahaku, that the brother of the juror’s wife married the widow of the brother of the deceased.
The juror alleges in his affidavit that he has never considered himself related to the deceased or to her husband, that he had neither formed or expressed an opinion as to the guilt or innocence of the defendant, and that he sat upon such trial, and rendered his verdict as an impartial and unprejudiced juror.
There was no blood relationship, but merely a remote connection by marriage ; the Court do not regard it as sufficient ground on which to sustain the exception.
'“A juror, whose brother is joined in marriage with a sister of one of the parties, is not disqualified to sit on the trial.” 38 Maine Rep., 44. Exceptions overruled.